Exhibit 77(q)(a)(3) ING EQUITY TRUST ABOLITION OF SERIES OF SHARES OF BENEFICIAL INTEREST The undersigned, being a majority of the Trustees of ING Equity Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VIII, Section 8.2, of the Trust’s Amended and Restated Declaration of Trust, dated February 25, 2003, as amended, hereby abolish the ING Financial Services Fund and the ING Fundamental Research Fund, and the establishment and designation thereof, there being no shares of each such series currently outstanding. Dated:February 9, 2009 /s/ Colleen D. Baldwin_ Colleen D. Baldwin, as Trustee /s/ J. Michael Earley_ J. Michael Earley, as Trustee /s/ John V. Boyer_ John V. Boyer, as Trustee /s/ Patrick W. Kenny_ Patrick W. Kenny, as Trustee /s/ Patricia W. Chadwick_ Patricia W. Chadwick, as Trustee /s/ Shaun P. Mathews_ Shaun P. Mathews, as Trustee /s/ Robert W. Crispin_ Robert W. Crispin, as Trustee /s/ Sheryl K. Pressler_ Sheryl K. Pressler, as Trustee /s/ Peter S. Drotch_ Peter S. Drotch, as Trustee /s/ Roger B. Vincent_ Roger B. Vincent, as Trustee
